DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2019 and 7/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STATOR COMPRISING AN INSULATING FILM OF A COIL HAVING PROTECTIVE PAINT.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/572773, in view of Kikuchi et al. (JP 2012-222857; IDS; English Machine Translation Attached). 
This is a provisional nonstatutory double patenting rejection.
In claim 1, the copending application teaches a stator comprising: a stator core; and a coil mounted on the stator core and having an insulating film, at least a part of the insulating film being coated with a protective paint.

However, Kikuchi teaches (Fig. 1-2 and 5-6) a coil (2) having an insulating film (62), wherein a concave section (portion of 62 occupied by element 63) is formed in a surface of the insulating film (62), and the protective paint (63) is present in the concave section (portion of 62 occupied by element 63).
Therefore in view of Kikuchi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the claimed invention of the copending application to have a concave section is formed in a surface of the insulating film, and the protective paint is present in the concave section, in order to ensure an insulating distance of the insulating film from other respective elements of the stator (Kikuchi; [0021]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (JP 2012-222857; IDS; English Machine Translation Attached).
In claim 1, Kikuchi discloses (Fig. 1-2 and 5-6) a coil (2) stator (4; [0010]) comprising: a stator core (40); and a coil (2) mounted on the stator core (40) and having an insulating film (62), at least a part .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2012-222857; IDS; English Machine Translation Attached) in view of Nakayama et al. (US 2014/0319942).
In claim 2 Kikuchi teaches the stator of claim 1; furthermore Kikuchi teaches wherein an internal form of the concave section (internal portion of 62 occupied by element 63) is larger than an external form of the protective paint (63; since the protective paint is disposed within the concave section).
	Kikuchi does not teach wherein the protective paint has a powder.
	However, Nakayama teaches wherein a protective paint (600) can be made of insulation powder, so that it can sufficiently withstand voltages it may contact ([0072]).
	Therefore in view of Nakayama, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Kikuchi to have the protective paint having a powder, and furthermore an internal form of the concave section is larger than an external form of the powder, in order to provide a protective paint that can sufficiently withstand voltages (Nakayama; [0074]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2012-222857; IDS; English Machine Translation Attached) in view of Furuya et al. (JP 2018-067516; IDS; English Machine Translation Provided).
In claim 3, Kikuchi teaches the stator of claim 1, with the exception of wherein the insulating film is formed of a polyimide having hollow capsules.
However, Furuya teaches (Fig. 1) forming an insulating film (3) of polyimide having hollow capsules (bubbles; [0019]).
Therefore in view of Furuya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Kikuchi to have the insulating .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oohashi et al. (US 2004/0145257) teaches a stator having a stator core with coils, said coils having an insulation layer on a portion of the coil, and a second insulation layer on aforementioned layer.
Asao et al. (US 6462453) teaches a stator having a stator core with coils, said coils having an insulation layer on a portion of the coil.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832